Citation Nr: 0611943	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for coronary artery 
disease and atherosclerotic peripheral vascular disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1973 to July 1993.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from May 2002 and February 2004 decisions 
by the RO.  In May 2002, the RO, in part, denied service 
connection for PTSD.  In February 2004, the RO, in part, 
denied service connection for coronary artery disease and 
atherosclerotic peripheral vascular disease.  A personal 
hearing at the RO was held in August 2004.  A videoconference 
hearing before the undersigned member of the Board was held 
in May 2005.  At the videoconference hearing, the veteran 
withdrew the issue of service connection for hyperlipidemia.  
Accordingly, the issue is no longer in appellate status and 
will not be addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with regard to the 
appellant's claims discloses a need for further development 
prior to final appellate review.  

The veteran contends that he has PTSD as a result of a sexual 
assault during military service.  In a stressor statement, 
received in December 2001, he asserts that he was sexually 
assaulted with a pool cue by two servicemen, P.H. and J.F., 
in Portsmouth, New Hampshire at the corpsmen's club in late 
November or early December 1973.  The veteran also reported 
that he did not tell anyone about the incident at the time.  
However, he later testified that shortly after the incident, 
some prisoners escaped from the Portsmouth Naval Prison with 
the aid of a couple of corpsmen and that because the veteran 
knew two or three individuals involved in the prison break, 
the veteran was interviewed as part of the investigation.  
During the interview, the veteran purportedly gave the 
investigator the names of several people involved in drug 
use, including the two men who had assaulted him.  He said 
that he was then reassigned TAD (temporary additional duty) 
to Newport, Rhode Island in May 1974 because he reported the 
names of drug users.  He said that someone found out where he 
was and called and threatened him while he was stationed in 
Newport, and that he was then reassigned to South Weymouth, 
Massachusetts.  He had to return to Portsmouth every thirty 
days to have his TAD orders reissued until November 1974, 
when he was transferred to Bremerton, Washington.  The 
veteran stated that there was a significant change in his 
performance evaluations after the alleged assault until he 
moved away from Portsmouth.  

In a VA Form 21-4138, from the veteran's representative, it 
is noted that the veteran wanted to clarify that the names of 
the alleged attackers were "P.J.H." and "J.H."  The Board 
also notes that the veteran has also reported that the 
incident may have occurred in January 1974.

Initially, the Board notes that the veteran does not assert, 
nor does the evidence show that his claim for PTSD is based 
on combat exposure.  Where the claimed stressor is not 
related to combat, "credible supporting evidence" is 
required and "the appellant's testimony, by itself, cannot 
as a matter of law, establish the occurrence of a noncombat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The requisite additional evidence may be obtained 
from sources other than the veteran's service records.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (table); 38 C.F.R. § 3.304(f) (2005).  

The RO, in an attempt to corroborate the veteran's stressor 
in this case, sent a letter to the Naval Criminal 
Investigative Service (NCIS) to determine whether there was a 
record of an NCIS investigation of the incident.  That office 
replied in April 2004 that there was no record of an NCIS 
investigation.  The Board notes that the veteran has stated 
that he did not report the sexual assault.  However, he 
asserts that there was a naval investigation regarding the 
prison break that occurred at the Portsmouth Naval Prison 
shortly after the sexual assault, and that it was during the 
course of that investigation that he was interviewed and gave 
the names of the two individuals who had assaulted him but 
reportedly he identified them as involved in drug use 
instead.  Thus, the RO should determine whether the named 
individuals were stationed at Portsmouth with the veteran in 
November or December 1973, or January 1974, and the RO should 
again contact NCIS to obtain information regarding any NCIS 
investigation regarding the prison break at the Portsmouth 
Naval Prison or drug use at Portsmouth in which the veteran 
was interviewed and provided the names of his alleged 
attackers as drug users.  The NCIS should search for 
information regarding investigative reports made during 
investigations at Portsmouth, New Hampshire, between November 
1973 and May 1974.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), held that service connection may be granted on a 
secondary basis for a nonservice-connected disability which 
is "proximately due to or the result of" the service-
connected disability.  In that case, the veteran claimed that 
his arthritis in the left knee and both hips were caused by 
or related to his service-connected right knee disability 
(service-connection was in effect for traumatic arthritis of 
the right knee).  The Court held that the Board must 
determine whether the veteran's right knee arthritis was the 
proximate cause of arthritis in the left knee and hip and, if 
not, it must then determine if the right knee aggravated 
arthritis in the left knee and hips.  If the answer to the 
latter was in the affirmative, it should then determine, if 
possible, what level of disability was attributable to such 
aggravation.  

In September 2004, the veteran was afforded a VA examination 
to determine the nature and etiology of his hypertension, 
coronary artery disease, and atherosclerotic peripheral 
vascular disease and whether they were related to military 
service.  The examiner opined that the veteran's current 
hypertension began in service but concluded that his coronary 
artery disease and atherosclerotic peripheral vascular 
disease were not related to service or to his hypertension.  
However, the examiner did not address the question of whether 
the coronary artery disease or atherosclerotic peripheral 
vascular disease is aggravated by the service-connected 
hypertension.  

Given the medical complexity of this case and the absence of 
a competent medical opinion concerning aggravation, the Board 
finds that the appeal must be returned to the VA physician 
who conducted the September 2004 examination for an opinion 
as to whether the service-connected hypertension is 
aggravating the nonservice-connected coronary artery disease 
or atherosclerotic peripheral vascular disease.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for the following actions:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for his claims for service 
connection for PTSD and coronary artery 
disease and atherosclerotic peripheral 
vascular disease per Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  The RO should contact the appropriate 
government entity to confirm whether the 
alleged attackers (full names as reported 
in a September 2004 VA Form 21-4138) in 
this case were stationed at Portsmouth, 
New Hampshire between November 1973 and 
January 1974 in order to verify the 
presence of the individuals at the time 
of the claimed incident.  

3.  The RO should contact the Naval 
Criminal Investigative Service to 
determine if that office can confirm (if 
disclosure of such information is not 
subject to the Privacy Act) whether there 
was a NCIS investigation regarding the 
prison break at the Portsmouth, New 
Hampshire Naval Prison or alleged drug 
use at Portsmouth, New Hampshire, and 
whether the veteran was interviewed in 
connection with either investigation and 
provided the names of "P.J.H." and 
"J.H." as drug users.  The 
investigation would have occurred 
sometime between November 1973 and 
January 1974 at Portsmouth, New 
Hampshire.  Any information obtained 
pursuant to this request should be 
handled in accordance with all 
appropriate legal criteria governing the 
disclosure of information protected by 
the Privacy Act.  If disclosing such 
information would result in a Privacy Act 
violation, such information should not be 
disclosed, and that fact should be so 
noted in the veteran's claims folder.

4.  The claims file and a copy of this 
remand should be referred to the 
physician who conducted the September 
2004 VA examination for an opinion as to 
whether it is at least as likely as not 
that the veteran's coronary artery 
disease and/or atherosclerotic peripheral 
vascular disease are proximately due to, 
the result of, or in the alternative, 
aggravated by the service-connected 
hypertension.  If aggravation is noted, 
the degree of aggravation should be 
quantified, if possible.  The clinical 
findings and reasons that form the basis 
of the opinion should be clearly set 
forth in the report.  If the examiner is 
only able to theorize or speculate as to 
this matter, this should be so stated.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The findings should be type 
or otherwise recorded in a legible manner 
for review purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005).  

6.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  This should 
include consideration of whether the 
veteran's coronary artery disease and/or 
atherosclerotic peripheral vascular 
disease are proximately due to or the 
result of, or being aggravated by the 
service-connected hypertension.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  If the 
benefits sought on appeal remain denied 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2005).








 Department of Veterans Affairs


